WOODS, Circuit Judge,
after making the foregoing statement, delivered the opinion of the court.
Until the decision of the supreme court in Chase v. U. S., 155 U. S. 489, 15 Sup. Ct. 174, there had been doubt, and a contrariety of ruling, touching the question of the right and mode of appeal in such cases. U. S. v. Fletcher, 8 C. C. A. 453, 8 U. S. App. 481, 60 Fed. 53; U. S. v. Yukers, 9 C. C. A. 171, 23 U. S. App. 292, 60 Fed. 641; U. S. v. Tinsley, 15 C. C. A. 507, 25 U. S. App. 267, 68 Fed. 433; U. S. v. Davis, 131 U. S. 36, 9 Sup. Ct. 657. In Chase v. U. S. the statute is analyzed, and the conclusion declared:
“That congress intended that the final determination of suits brought under this act in a district or circuit court of the United States shall be reviewed here upon a writ of error if the ease be one at law, and upon appeal if the case is one cognizable in equity or in admiralty, under the existing statutes regulating the jurisdiction of those courts.”
To this the court added:
“But congress, while recognizing the settled distinction between law, equity, and admiralty, did not intend that the records of cases brought against the government under this act should contain all that is required in suits instituted in courts of the United States under the general statutes regulating their jurisdiction and the modes of procedure therein. Neither the mode of procedure in the court of claims, nor the mode in which cases there de-*243it «'mined may be brought here for re-examination, were changed by the act of March 3, 1887. But under that act a judgment of a district or circuit court of the United States in an action at law brought against the government will be re-examined here only when the record contains a specific finding of facts with the conclusions of law thereon. In such cases this court will only inquire whether the judgment below is supported by the facts thus found. And we think it was also the purpose of congress to require like specific, findings or statements of fact and conclusions of law in cases in equity and in.admiralty brought under that act in tine district and circuit courts of the United States, and to restrict our inquiry in such cases, as in actions at law, to the sufficiency of the facts so found or stated to support the final judgment.”
The original bill in this case was one of equitable cognizance. Field v. Maghee, 5 Paige, 538; Rogers v. Insurance Co., 6 Paige, 583, 599; Story, Eq. Pl. § 153, and notes. Baldwin, by the assignment of Harris, acquired only an equitable title to a chqpe in action, and that not for himself alone, but in trust also for another. The equitable character of the case certainly was not changed by the admission of Mrs. Harris as a part y complainant. In that condition the case went to tidal, and pending the hearing the name of Le Roy S. Harris was substituted as sole complainant; not, however, in hia «wn right or interest, hut in trust for Baldwin and Mrs. Harris. It was as a trustee that he prosecuted the suit to the end, and we do not think ourselves constrained to hold that by force of that nominal change of the parly plaintiff pending the hearing the suit ceased to be one in equity, and became one at law. The motion is therefore overruled.